Blackford, J.
The statute of 1817, by authority of which this prosecution was instituted, declares, that for every offence against its provisions, the offender shall pay three dollars; and that all fines imposed by virtue of this act, shall be collected by justices of the peace, in the proper townships. Therefore, the offence charged was not indictable, and the Circuit Court had no jurisdiction of the case (1).
Per Curiam.
The judgment is reversed.

 Where a statute makes unlawful that which was lawful before, and appoints a specific remedy, that remedy must be pursued and no other. But if the offence were before punishable at common law,. then the particular remedy given by statute is cumulative, and in such case, either the statutory or common law remedy may be pursued. Rex v. Robinson, 2 Burr. 799. — 1 Will. Saund. 135, note 4. Ibid. 250, e, note 3.